Citation Nr: 1722007	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right ankle injury.

2.  Entitlement to a rating higher than 10 percent for the right knee, status post meniscectomy.

3.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease (DJD).

4.  Entitlement to a rating higher than 10 percent for right knee instability from March 5, 2012.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 10 percent rating for right ankle injury residuals and a 10 percent rating for the right knee, status post meniscectomy.

In a July 2011 rating decision, the Veteran was assigned a separate 10 percent rating for right knee DJD effective from the date of his claim for an increase.  In a December 2014 rating decision, he was granted a separate 10 percent rating for right knee instability effective from March 5, 2012.

The Board remanded the matter for additional development in August 2014 and July 2015.


FINDINGS OF FACT

1.  Right ankle injury residuals are manifested by limitation of motion and instability.

2.  The right knee, status post meniscectomy, is not manifested by frequent episodes of effusion into the joint.

3.  Prior to September 8, 2016, range of motion of the right knee was at least 5 degrees of extension and 115 degrees of flexion; from that date, limitation of extension approximated 15 degrees.

4.  Right knee instability manifested to a mild degree as of March 5, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right ankle injury residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a rating higher than 10 percent for the right knee, status post meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2016).

3.  The criteria for a rating higher than 10 percent for right knee DJD have not been met prior to September 8, 2016; from that date, the criteria for a 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

4.  The criteria for a rating higher than 10 percent for the right knee instability from March 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A.  Right Ankle

The Veteran is currently assigned a 10 percent rating for his right ankle under Diagnostic Code (DC) 5271, which provides for a 10 percent rating with moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Terms such as "moderate" and "marked" are not defined in the rating schedule.  Rather, VA rating officials must evaluate the evidence and provide decisions which are equitable and just.  38 C.F.R. § 4.6.

Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

With respect to range of motion, a June 2009 VA examination documented 15 degrees of dorsiflexion with the onset of pain at 10 degrees.  Plantar flexion was 35 degrees with the onset of pain at 35 degrees.  An April 2011 VA examination documented 14 degrees of dorsiflexion and 32 degrees of plantar flexion when accounting for pain and repetitive testing.  A September 2016 VA examination documented 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  Pain was present but did not result in functional loss.  The examiner noted that pain, weakness and fatigability would significantly limit functional ability with repeated use over time, but could not express this limitation in terms of degrees of range of motion.

However, in addition to the above, the Veteran reported continued episodes of lateral instability during his June 2009 VA examination, and the examiner diagnosed arthralgia with recurrent lateral instability.  In an October 2009 statement, the Veteran reported that his ankle "twists and turns" persistently.  VA treatment records from January 2012 show a history of a severe right ankle sprain six months earlier.

Based on these findings of instability, the Veteran's documented limitation of motion, and the September 2016 VA examiner's statement that pain, weakness and fatigability would significantly limit functional ability with repeated use, the Board finds that the Veteran's right ankle injury residuals result in a marked level of limitation of motion and overall impairment, and therefore a 20 percent rating under DC 5271 is warranted.

This is the highest rating available for the Veteran's right ankle condition.  He has not been diagnosed with ankylosis (DCs 5270, 5272), malunion of the os calcic or astragalus (DC 5273) or an astragalectomy (DC 5274), and therefore application of those codes is not appropriate.


B.  Right Knee, Status Post Meniscectomy

The Veteran is currently assigned a 10 percent rating under DC 5259, which addresses symptomatic removal of the semilunar cartilage.  The 10 percent rating is the only available rating under this code.  A higher 20 percent rating is available under DC 5258, which addresses dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.

There are no positive findings for effusion in the right knee, however, and VA examinations in June 2009, April 2011 and September 2016, as well as VA treatment records from January 2012 and March 2012, specifically documented the absence of any effusion in the right knee joint.  On that basis alone, the criteria for the 20 percent rating under DC 5258 have not been met.

Moreover, the episodes of "locking" contemplated under DC 5258 are a form of limitation of motion, which is already contemplated by the Veteran's separate rating for DJD based on limitation of extension.  See Firestein, Kelley's Textbook of Rheumatology, 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee).  Therefore, assigning a separate 20 percent rating under DC 5258 would represent pyramiding and should be avoided.  See 38 C.F.R. § 4.14.

C.  Right Knee DJD

The Veteran is currently assigned a 10 percent rating under DC 5010-5261 for degenerative joint disease in the right knee.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.

Diagnostic Codes 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under DC 5003.  Diagnostic Code 5003, however, does not provide ratings higher than 10 percent for arthritis of a single major joint such as the knee.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg, a 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating if limited to 15 degrees, and a 30 percent rating if limited to 20 degrees.  In this case, prior to September 8, 2016, a rating higher than 10 percent is not warranted.  Extension was full during the June 2009 VA examination, and limited to 5 degrees during the April 2011 examination, even when accounting for pain and repetitive testing.  VA records from January 2012 and March 2012 do not include specific measurements in degrees, but nonetheless noted that range of motion in the right knee was "good."

From September 8, 2016, a higher 20 percent rating is appropriate.  During the VA examination conducted on that date, extension was measured at 12 degrees.  Pain was present, and the examiner stated that pain, along with other symptoms, would significantly limit functional ability with repeated use over time, though this could not be expressed in specific range of motion terms.  Nevertheless, extension limited to 12 degrees with additional limitation from repetitive use most closely approximates the criteria for a 20 percent rating under DC 5261, which contemplates extension limited to 15 degrees.  See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).

D.  Right Knee Instability

The Veteran is currently assigned a 10 percent rating for right knee instability under DC 5257 from March 5, 2012.  Under this code, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a, DC 5257.  As noted earlier, terms such as "slight" or "moderate" are not defined.

Prior to March 5, 2012, a separate rating for instability is not warranted.  During his June 2009 VA examination, the Veteran denied any dislocation or subluxation of the knee.  The April 2011 VA examination specifically noted that the ligaments were intact and without any laxity.  Although the Veteran reported subjective complaints of instability, he did not indicate that he experienced any falls, and he specifically denied the use of any ambulatory aids.  Therefore, his reported symptoms do not rise to a level of impairment consistent with a separate 10 percent rating for instability, particularly given the lack of any objective findings.

From March 5, 2012, a rating higher than 10 percent is not warranted.  VA records from that date noted mild instability in the knee.  Additional records from April 2015 documented mild patellar lateral subluxation.  The September 2016 VA examination documented only 1+ medial instability (as opposed to more severe 2+ or 3+).  In addition, anterior, posterior, and lateral stability were all normal.  Collectively, these findings clearly document that the Veteran's right knee instability is of a mild degree, consistent with the currently assigned 10 percent rating.  Moderate instability has not been shown, and a higher rating is not appropriate.

E.  Conclusion

The Board has considered the Veteran's claims and assigned the appropriate ratings for his right ankle and right knee based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims for increased ratings.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a June 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his ankle and knee conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

A 20 percent rating for right ankle injury residuals is granted.

A rating higher than 10 percent for the right knee, status post meniscectomy, is denied.

A rating higher than 10 percent for right knee DJD is denied prior to September 8, 2016 is denied; from that date, a 20 percent rating is granted.

A rating higher than 10 percent for right knee instability from March 5, 2012, is denied.

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


